Citation Nr: 0608735	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-14 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for left knee patellar tendonitis, currently rated as 10 
percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for lumbosacral strain, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1988 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1998, 
a statement of the case was issued in May 2000 and a 
substantive appeal was received in July 2000.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as left knee patellar tendonitis, is 
productive of limitation of flexion by pain to 100 degrees 
and no limitation of extension with no evidence of recurrent 
instability or subluxation.

2.  For the period from February 23, 1998 to November 14, 
2000, the veteran's service-connected disability, described 
for rating purposes as lumbosacral strain, was productive of 
no limitation of motion and no objective evidence of 
degenerative changes, muscle spasm, or intervertebral disc 
syndrome.

3.  For the period from November 15, 2000 to present, the 
veteran's service-connected disability, described for rating 
purposes as lumbosacral strain, was productive of 
degenerative changes with no limitation of motion and no 
objective evidence of muscle spasm or intervertebral disc 
syndrome.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee patellar tendonitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5257, 
5260, 5261 (2005).

2.  For the time period from February 23, 1998 to November 
14, 2000, a rating in excess of 20 percent for lumbosacral 
strain was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2005).

3.  For the time period from November 15, 2000 to present, a 
rating in excess of 10 percent for lumbosacral strain is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 
(effective prior to September 26, 2003), Diagnostic Code 5237 
(effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2003 and June 2005 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The June 2005 letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that this document fulfilled VA's duty to 
notify, including the duty to notify the veteran to submit 
any pertinent evidence in his possession, and that any defect 
in the timing of such notice constitutes harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased ratings, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the claimed 
disabilities.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for increased ratings for the claimed disabilities, 
any questions as to the appropriate effective dates to be 
assigned are rendered moot.  


The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA fee-basis examinations, the Board 
finds that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Left Knee

The relevant medical evidence of record for this disability 
includes a November 1999 VA fee-basis examination report 
which shows that the veteran complained of left knee pain 
described as a constant dull ache with associated stiffness.  
The veteran stated that climbing stairs increased the pain 
and that walking more than five blocks required an assistive 
device.  The range of motion of his left knee was entirely 
normal.  The anterior and posterior cruciate as well as the 
medial and lateral collateral ligaments were all stable.  
There was no tenderness over the medial or lateral joint line 
and left lower extremity strength was full.  There was a 
large scar visible on the left knee.  There was positive 
patellar loading with tenderness over the patellar 
attachment.  On x-ray, the left knee was normal in 
appearance.  The diagnosis was left patellar tendonitis.

A November 2000 VA fee-basis examination report shows that 
the veteran reported chronic pain in his left knee which 
increased when walking down stairs.  On physical examination, 
the veteran walked with a normal gait.  The left knee was 
extremely warm with mild effusion.  There was a linear 10 
inch scar noted which was not tender with no underlying 
tissue loss, no disfigurement, no effect on left knee 
function, and no adherence.  The veteran's range of motion 
was limited by 5 degrees of flexion with pain at the extreme 
of flexion.  There was no evidence of weakness, lack of 
endurance, fatigue or incoordination affecting the left knee 
range of motion.  X-ray images of the left knee were 
suggestive of Osgood-Schlatter disease.  The diagnosis was 
left knee tendonitis, status post surgery with residuals of 
pain, limited range of motion, scar and effusion.

A September 2003 VA fee-basis examination report shows that 
the veteran complained of pain in his left knee, especially 
with overuse.  On examination, the veteran's gait was normal.  
The left knee had a 20 centimeter midline scar from surgery.  
There was no swelling.  The veteran had full range of motion 
of the left knee.  There was no evidence of ankylosis, but 
there was evidence of crepitus.  McMurray's and Drawer's 
testing elicited slightly positive signs on the left.  The 
examiner noted that while the veteran complained of pain in 
the left knee, no objective signs of pain on motion were 
noted at the examination.  Left knee x-ray images were 
normal.  The examiner's diagnosis was left knee patellar 
tendonitis status post surgery with residuals of pain based 
on history.

A July 2005 VA fee-basis examination report shows that the 
veteran reported sharp left knee pain with activity.  
Functional impairment was described as pain on walking and 
climbing stairs.  The veteran's gait was normal and no 
assistive device was used for ambulation.  The left knee 
joint appearance was abnormal with findings of mild bony 
prominence.  Examination of the left knee revealed crepitus.  
Range of motion of the left knee was normal with pain 
occurring at 100 degrees of flexion.  The examiner noted that 
pain affected the function of the joint, but that it was not 
limited by weakness, fatigue, lack of endurance or 
incoordination.  The examiner could not assess if any of 
these same factors additionally limited the joint function in 
terms of degrees without resorting to speculation.  Drawer 
and McMurray's testing were within normal limits.  X-ray 
images of the left knee were within normal limits.  The 
diagnosis was tendonitis, left knee, status post surgery.  An 
addendum to this examination report contained additional 
information regarding the veteran's left knee scar.  The 
addendum stated that the scar was 23 by .75 cm and was level 
with no evidence of tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
abnormal texture, or hypopigmentation.

The veteran's left knee disability is currently rated under 
Diagnostic Code 5024 which states that tenosynovitis is to be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5024.

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board also notes that a recent General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  

The cited opinions of the VA's General Counsel appear to 
require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  

The medical evidence of record, when viewed in the light most 
favorable to the veteran, shows that the veteran's left knee 
range of motion is not limited at all on extension and is 
limited by pain to 100 degrees of flexion.  Additionally, the 
November 2000 and July 2005 VA fee-basis examination reports 
both show no evidence of weakness, lack of endurance, 
fatigue, or incoordination of the left knee joint.  The Board 
notes that the September 2003 VA fee-basis examination report 
indicates that McMurray's and Drawer's testing elicited 
slightly positive signs on the left knee.  Even if the Board 
were to interpret this notation as an indication of slight 
instability of the knee, the Board does not find that the 
medical evidence of record shows recurrent subluxation or 
instability of the left knee as the medical evidence of 
record also shows that the veteran has never complained of 
any left knee instability or subluxation, and the November 
1999 VA fee-basis examination report found the veteran's left 
knee lateral and medial collateral ligaments to be stable and 
the July 2005 VA examination report showed that no positive 
signs were elicited on McMurray's and Drawer's testing of the 
left knee.

As such, there is no evidence of flexion limited to 30 
degrees or extension limited to 15 degrees to warrant a 
rating in excess of 10 percent under Diagnostic Codes 5260 or 
5261.  There is also no evidence of recurrent instability or 
subluxation to warrant a separate, compensable rating under 
Diagnostic Code 5257.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the November 2000 and July 
2005 VA fee-basis examination reports reflect consideration 
of pain, weakness, fatigability, lack of endurance, and 
incoordination.

Under Esteban v. Brown, a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function on 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Board notes that the medical evidence of record does 
document a scar on the veteran's left knee.  However, the 
medical evidence, specifically the November 2000 VA fee-basis 
examination report and the addendum to the July 2005 VA fee-
basis examination report, clearly shows that the scar is well 
healed, with no adherence or tenderness.  Thus, a separate 
compensable rating for the veteran's left knee scar is not 
warranted.  The Board acknowledges that the diagnostic 
criteria for scars were revised during the course of the 
appeal, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, the Board finds that the criteria 
for a compensable rating are not met under either the old or 
new criteria because the veteran's scar is asymptomatic and 
results in no impairment of function.

Lumbosacral Strain

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  The General Counsel of VA has held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that the RO addressed the amendments in its 
May 2004 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

3) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

As noted previously, Diagnostic Code 5010 states that 
traumatic arthritis should be rated like degenerative 
arthritis.  Under Diagnostic Code 5003 for degenerative 
arthritis, ratings are based on the limitation of motion of 
the affected joint or joints.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010.

From February 23, 1998 to November 14, 2000

For this time period, the veteran's service-connected 
lumbosacral strain was rated as 20 percent disabling.  The 
Board notes that for this time period, the new rating 
criteria for disabilities of the spine are not for 
application as they did not go into effect until September 
26, 2003.

The veteran's service medical records include a December 1997 
Physical Evaluation Board which contains a diagnosis of 
lumbar strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  However, this diagnosis is not supported by a 
clinical examination or the evidence of record at the time as 
the veteran's service medical records show only complaints of 
thoracic pain and treatment for the same.

A November 1999 VA fee-basis examination report shows that 
the veteran complained of thoracic spine pain, but made no 
complaints of lumbar spine pain.  On examination, the 
veteran's neurological system was found to be within normal 
limits.  The examiner noted that the veteran did not sustain 
a lumbar spine injury during his military service.  The 
examiner also noted that the pain the veteran noted in his 
thoracic spine was referred pain from his cervical spine.  
The examiner added an addendum that noted that the veteran 
denied any previous injury to the lumbar region and that the 
veteran stated that he had no pain on motion and no 
limitation of motion with regards to the lumbar region.

To summarize, there is no evidence of a lumbar spine injury 
or any complaints of or treatment for a lumbar spine 
disability during this time period.  Even assuming for the 
sake of argument that the December 1997 diagnosis was 
supported by the medical evidence of record, this diagnosis 
would not support 30 percent rating under Diagnostic Code 
5292 as there is no evidence of limitation of motion of the 
lumbar spine.  It would also not support a 30 percent rating 
under Diagnostic Code 5293 as there is no evidence of 
intervertebral disc syndrome, and it would not support a 30 
percent rating under Diagnostic Code 5295 as there is no 
evidence of severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

In short, as there is not even any medical evidence of a 
lumbar spine disability during this time period, there is 
certainly no evidence which would warrant a disability rating 
in excess of 20 percent for a lumbar spine disability for 
this time period.

From November 15, 2000 to Present

For this time period, the veteran's service connected 
lumbosacral strain is rated as 10 percent disabling.  The 
relevant medical evidence of record for this time period 
includes a November 2000 VA fee-basis examination report.  
The report shows that the veteran reported low back pain 
which made waist bending, heavy lifting, and prolonged 
sitting difficult.  Physical examination revealed that the 
veteran had a normal gait.  Examination of the lumbar spine 
showed no spasm or tenderness.  Range of motion was recorded 
as 90 degrees of flexion, 35 degrees of bilateral flexion , 
40 degrees of lateral flexion, and bilateral rotation to 35 
degrees.  There was no weakness, lack of endurance, fatigue 
or incoordination affecting the lumbar spine range of motion.  
There was pain in the extreme range of motion in all 
directions.  The veteran's extremities showed no edema or 
signs of abnormal weight-bearing or abnormal shoe-wear 
pattern.  X-ray images of the lumbar spine were unremarkable.  
The examiner's impression was lumbosacral strain and he noted 
that the veteran would have limitation with lifting, bending, 
prolonged sitting, stooping and upward gazing due to cervical 
and lumbar pain.

A VA examination report from September 2003 shows that the 
veteran reported difficulty with activities of daily living, 
such as walking, climbing stairs and pushing a lawn mower.  
On physical examination, the veteran's gait was normal.  
Examination of the lumbar spine showed absence of radiation 
of pain, muscle spasm, tenderness or straight leg raises 
producing pain.  There were no signs of radiculopathy.  The 
veteran had full range of motion of the lumbar spine with 
pain on full right rotation.  The examiner noted that range 
of motion of the spine was not affected by weakness, fatigue, 
lack of endurance or incoordination.  The veteran refused to 
undergo x-ray images of his lumbar spine.  Examination of the 
lower extremities showed normal motor functions and sensory 
perception.  The examiner diagnosed the veteran with 
lumbosacral strain.

A July 2005 VA fee-basis examination report shows that the 
veteran did not have any complaints of lumbar spine pain.  On 
physical examination, the veteran's gait was normal and he 
did not use any assistive device for ambulation.  Examination 
of the lumbar spine revealed no complaints of radiating pain 
on movement, no ankylosis, no muscle spasm, no tenderness, 
and negative straight leg raising bilaterally.  The range of 
motion was recorded as 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 
rotation to 30 degrees bilaterally.  The joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination on repetitive use.  There were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Neurological examination 
of the lower extremities was entirely within normal limits.  
X-ray images of the lumbar spine showed degenerative changes.  
The examiner's diagnosis was lumbar strain with degenerative 
joint disease.  

The Board acknowledges the private medical evidence of 
record, including treatment notes from a chiropractor and a 
physical therapist; however, as these records deal with 
treatment of the veteran's service-connected cervical spine 
disability, they are not relevant to the evaluation of the 
veteran's service-connected lumbar spine disability.

After reviewing the evidence of record for this time period, 
the Board finds that a 10 percent rating accurately captures 
the extent of the veteran's disability and that a 20 percent 
rating is not warranted under either the old or the new 
version of the rating criteria.  

Initially the Board notes that the medical evidence of record 
does not demonstrate that the veteran suffers from 
intervertebral disc disease.  The veteran's September 2003 
and July 2005 VA fee-basis medical examination reports 
specifically note a lack of neurologic symptomatology.  The 
September 2003 VA fee-basis examination report notes that 
there is no evidence of radiculopathy and that there is no 
neurologic deficit of the lower extremities.  Additionally, 
the July 2005 VA examination report shows normal neurologic 
testing of the lower extremities and specifically notes that 
there is no evidence of intervertebral disc syndrome.  
Straight leg testing was also negative on all examination 
reports.  Therefore, the Board does not find that veteran's 
medical records show persistent symptoms of neuropathy or 
other neurological findings so as to arrive at the diagnosis 
of intervertebral disc disease.  Thus, former Diagnostic Code 
5293 and current Diagnostic Code 5243 are not applicable in 
this instance.  Moreover, there is no evidence of associated 
objective neurologic abnormalities to be separately evaluated 
under an appropriate diagnostic code.  As discussed in detail 
below, there is also no medical evidence to suggest a rating 
in excess of 10 percent is warranted under either the old or 
revised criteria based on limitation of motion.

The evidence shows that the most significant finding related 
to the lumbar spine is arthritis.  As noted previously, the 
July 2005 x-ray report confirms degenerative changes of the 
veteran's spine.  The Board finds that the most significant 
actual impairment involves complaints of pain.

As noted above, Diagnostic Code 5010 for traumatic arthritis 
dictates that such disability is to be rated based on loss of 
range of motion.  Loss of range of motion was previously 
rated under former Diagnostic Codes 5292 and 5295.  As noted 
previously, under the old Diagnostic Code 5292, limitation of 
motion of the lumbar spine was assigned a 20 percent rating 
for moderate limitation of motion and a 40 percent rating was 
for severe limitation of motion and under the old Diagnostic 
Code 5295, a 20 percent rating was assigned if there was 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position and a 40 percent rating was assigned with 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under the revised 
regulations, degenerative arthritis of the spine is rated 
under Code 5242.  Under Code 5242, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is not warranted unless there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

The medical evidence of record shows that, even when taking 
into consideration pain at the extreme ends of motion, 
weakness, fatigue, lack of endurance, and incoordination, the 
veteran has full range of motion of the lumbar spine.  
Specifically, the November 2000 VA fee-basis examination 
report records full range of motion of the lumbar spine with 
pain at the extreme ends of motion.  The September 2003 VA 
fee-basis examination report also records full range of 
motion with pain at full range of right rotation and the July 
2005 VA fee-basis examination report also shows full range of 
motion of the lumbar spine.  Therefore, there is no medical 
evidence of record showing that the veteran has a combined 
range of thoracolumbar motion that comes anywhere near the 
120 degrees or less needed for a 20 percent disability 
rating.  Thus, there is no medical evidence to demonstrate 
that the veteran's lumbar spine disability warrants a rating 
in excess of 10 percent under Diagnostic Code 5242.

As for application of the former Diagnostic Codes 5292 and 
5295, the medical evidence of record does not show any 
evidence of muscle spasm to warrant a rating in excess of 10 
percent under former Diagnostic Code 5295.  Moreover, as 
noted above, the medical evidence of record shows no 
limitation to range of motion of the lumbar spine to warrant 
a disability rating in excess of 10 percent for the veteran's 
lumbar spine disability under former Diagnostic Code 5292.  
In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
which suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 10 percent for the 
time period in question.

Once again, the Board recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, higher 
compensation is not warranted under these provisions.  The 
Board notes that the ranges of motion as documented in the 
November 2000, September 2003 and July 2005 VA fee-basis 
examination reports reflect consideration of pain, weakness, 
fatigability, lack of endurance, and incoordination.

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his low back disability, 
the preponderance of the evidence is against a finding that 
the criteria for a rating in excess of 10 percent is 
warranted under either the old or new regulations applicable 
to the low back disability.  Should there be an increase in 
severity in the future, the veteran may file a new claim for 
an increased rating.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


